Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This is in response to applicant's amendment which was filed on 2/23/2021 has been entered. Claims 1,5,15 and 20 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1 and 15 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2018/0132020) in view of Lippert (US 2016/0037243).

Regarding claim 1, Seo teaches An electronic device comprising: a housing including a plate defining a first face of the electronic device (Seo figure 9A, Bottom plate of the housing and figure 3B, second plate 331) and a side portion extending along an edge of the plate and defining a side face of the electronic device (Seo figure 3C, the side edge of the device where speaker hole 340); a speaker including a sound outlet (Seo figure 9A, ¶0093 “speaker spk may be mounted on…PCB 510,” the opening adjacent to the spk) disposed on a support portion of the housing (Seo figures 6A-6B, case 620, PCB 640, case 650) extending from the side portion (Seo figure 4, and ¶0091) to an inner space of the electronic device (Seo figure 9A ), however does not explicitly teach the sound outlet disposed in a direction facing the first face; a sheet disposed between the plate and the sound outlet of the speaker and displaced from the plate, at least a portion of the sheet disposed across from at least a portion of the sound outlet of the speaker; and an acoustic duct defined at least in part by the sheet and the support portion, the acoustic duct being spaced apart from the plate and extending from the sound outlet of the speaker to the side face.

a sound outlet disposed in a direction facing the first face (Lippert figure 2, membrane 112 is facing the top of the device housing 101); a sheet disposed between the plate and the sound outlet of the speaker (Lippert figure 2, cover 110 is between the top of housing 101 and the opening of speaker 105) and displaced from the plate (Lippert figure 2, cover 110 is spaced from the housing 101), at least a portion of the sheet disposed across from at least a portion of the sound outlet of the speaker (Lippert figure 2, cover 110 is across from membrane 112); and an acoustic duct (Lippert figure 2,  acoustic port 106) defined at least in part by the sheet and a support portion (Lippert figure 2,  acoustic port 106 formed by cover 110 and support coupling portion 108 holding the speaker), the acoustic duct being spaced apart from the plate and extending from the sound outlet of the speaker to the side face (Lippert figure 2, acoustic port 106 is spaced from housing 101 and extends to outside via apertures 104).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lippert to improve the known electronic device of Seo to achieve the predictable result of rearranging the assembly of the speaker such for a flexible assembly of other components in the same housing.

Regarding claim 4, Seo in view of Lippert teaches wherein the sheet includes at least one of poly carbonate or stainless steel (Lippert ¶0034).



Regarding clam 6, Seo in view of Lippert teaches wherein the speaker includes a protection member disposed on a face where the sound outlet is disposed (Lippert figure 2, acoustic membrane 112).

Regarding claim 7, Seo in view of Lippert teaches wherein the sheet is spaced apart from the plate by a distance in a range of 0.05 to 0.20 mm (Lippert figure 2 and ¶0030, O-ring 109. It would have been an obvious matter of design choice to change the thickness of the o-ring to be in the range of .05 to.20 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).).

Regarding claim 8, Seo in view of Lippert teaches a first seal configured to seal a space in which the support portion and the sheet are adjacent to each other (Seo figure 8 and ¶0110, “can be mounted in a structure capable of sealing the sound passage 820”).

Regarding claim 9, Seo in view of Lippert teaches a second seal configured to seal a sound emitted toward a rear face of the sound outlet (Lippert figure 2, yoke 116).



Regarding claim 11, Seo in view of Lippert teaches wherein the acoustic duct includes a first space extending from the sound outlet of the speaker along the sheet (Lippert figure 3, acoustic port 106), a second space extending from the first space in a direction away from the plate (Lippert figure 3, rear surface of mesh 107), and a third space extending from the second space toward the side face (Lippert figure 3, apertures 104).

Regarding claim 12, Seo in view of Lippert teaches wherein the sheet is a part of the first space (Lippert figure 3, acoustic port 106).

Regarding claim 13, Seo in view of Lippert teaches wherein, in the acoustic duct, a cross-section of the first space is less than a cross-section of the second space or a cross-section of the third space, and wherein the cross-section of each of the first space, the second space and the third space is vertical to a direction in which a sound travels in the acoustic duct (Lippert figure 3, port 106 is narrower than the acoustic ports 104).



Regarding claim 15, Seo teaches An electronic device comprising: a plate defining a first face of the electronic device (Seo figure 9A, Bottom plate of the housing and figure 3B, second plate 331); a display defining a second face of the electronic device (Seo figure 3B, first plate 321), facing the first face (Seo figure 3B, rear of first plate 321 faces the second plate 331), and including a plurality of layers (Seo ¶0079, “touch screen.” It is known in the art that touch screen displays consist multiple layers. See pertinent art Nonaka figure 2, layers 120-130, and 2); a side portion of a housing extending along an edge of the plate and defining a side face of the electronic device (Seo figure 3A, side of frame f and figure 6A-6B, front case 620); a speaker (Seo figure 9A, ¶0093 “speaker spk”)  including a sound outlet (Seo figure 9A, the opening adjacent to the spk)  disposed on a support potion portion of the housing (Seo figures 6A-6B, case 620, PCB 640, case 650) extending from the side portion (Seo figure 4, and ¶0091) to an inner space (Seo figure 9A ), however does not explicitly teach configured to emit a sound in a direction facing the first face ;a sheet disposed between the plate and the sound outlet of the speaker and displaced from the plate, at least a portion of the sheet disposed across from at least a portion of the sound outlet of the speaker; a first space provided along the sheet and the support portion and spaced apart from the plate, the first space configured to pass a sound emitted from the sound outlet; a second space provided by the support portion, coupled to the first space, and extending from the first space in a direction away from the plate; 

Lippert teaches configured to emit a sound in a direction facing the first face (Lippert figure 2, membrane 112 is facing the top of the device housing 101);a sheet disposed between the plate and the sound outlet of the speaker (Lippert figure 2, cover 110 is between the top of housing 101 and the opening of speaker 105) and displaced from the plate (Lippert figure 2, cover 110 is spaced from the housing 101), at least a portion of the sheet disposed across from at least a portion of the sound outlet of the speaker (Lippert figure 2, cover 110 is across from membrane 112); a first space (Lippert figure 2, the thin rectangular portion of acoustic port 106 approximately the length of cover 110)  provided along the sheet and a support portion (Lippert figure 2,  acoustic port 106 formed by cover 110 and support coupling portion 108 holding the speaker) and spaced apart from the plate (Lippert figure 2, acoustic port 106 is spaced from housing 101), the first space configured to pass a sound emitted from the sound outlet (Lippert figure 2,  acoustic port 106); a second space provided by the support portion, coupled to the first space (Lippert figure 2,  acoustic port 106 portion between mesh 107 and the thin rectangular portion), and extending from the first space in a direction away from the plate (Lippert figure 2,  acoustic port 106 is in communication with aperture 104); and a third space provided by the support portion, coupled to the second place, and extending from the second space in a direction facing the side face (Lippert figure 2,  aperture 104 formed between the end coupling 108 and the umbrella housing section 103).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lippert to improve the known electronic device of Seo to achieve the predictable result of rearranging the assembly of the speaker such for a flexible assembly of other components in the same housing.

Regarding claim 16, Seo in view of Lippert teaches wherein a cross-section of the second space is greater than a cross-section of the first space (Lippert figure 3, port 106 is narrower than the acoustic ports 104), wherein the first space and the second space are configured so that a sound passed through the first space passes through the second space (Lippert figure 3, port 106 is narrower than the acoustic ports 104), wherein the cross-section of the first space is vertical to a direction in which a sound passing through the first space travels, and wherein the cross-section of the second space is vertical to a direction in which a sound passing through the second space travels (Lippert figure 3, apertures 104).

Regarding claim 17, Seo in view of Lippert teaches wherein a cross-section of the third space is greater than the cross-section of the first space (Seo figure 9A, the outer most portion of speaker hole 940 is wider than the narrowest portion of the first space), wherein the second space and the third space are configured so that a sound passed through the second space passes through the third space , and wherein the 

Regarding claim 18, Seo in view of Lippert teaches wherein the sheet includes a material having a rigidity (Seo ¶0110, “infiltration prevention device 810 may use a mesh-type material”) less than a rigidity of the support portion (Seo ¶0099, “inner support structure, a high-rigidity plastic,” it is known in the art that a mesh type material is not very rigid and bendable).

Regarding claim 19, Seo in view of Lippert teaches wherein the sheet includes at least one of poly carbonate or stainless steel (Lippert ¶0024).

Regarding claim 20, Seo in view of Lippert teaches wherein the sheet is disposed to be parallel with the first face (Lippert figure 2, cover 110 is parallel to housing 101).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2018/0132020) in view of Lippert (US 2016/0037243) in further view of Lee (US 20170055069).

Regarding claim 2, Seo in view of Lippert does not explicitly teach wherein the sheet is configured to vibrate in response to a sound emitted from the speaker.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known electronic device of Seo in view of Lippert to achieve the predictable result of a stronger audio output by utilizing multiple speakers.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2018/0132020) in view of Lippert (US 2016/0037243) in further view of Lee (US 20170055069) in further view of Takahashi (US 2011/0026757).

Regarding claim 3, Seo in view of Lippert in further view of Lee does not explicitly teach wherein the sheet includes a concavo-convex portion on one face.

Takahashi teaches wherein the sheet includes a concavo-convex portion on one face (Takahashi ¶0075).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Takahashi to improve the known electronic device of Seo in view of Lippert in further .

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicant argues on pages 7-9, that cited references Seo in view of Lippert does not teach the amended limitation “a sheet disposed between the plate and the sound outlet of the speaker and displaced from the plate” because the foreign matter blocking device of 810 Seo is not disposed between the plate and the sound outlet of the speaker and displaced from the plate. Examiner respectfully disagrees. Lippert teaches a cover 110 that can read on the claimed “sheet” with and is disposed between the plate and the sound outlet of the speaker and displaced from the plate with the BRI as elaborated in the rejection above. Therefore, the arguments are not persuasive and the claims stand rejected.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nonaka (US 10129378).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 


                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /NORMAN YU/ Primary Examiner, Art Unit 2652